Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed May 24, 2022, claims 2, 4, 7, 11, 13, 16, and 20 has been amended, and claims 2-21 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 8 section 3, filed May 24, 2022, with respect to claims 2-21 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 2-21 have been withdrawn. However, a new ground of 112 second rejection is further presented, see below.
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see 8 section 4, filed May 24, 2022, with respect to claims 2-21 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 2, 11 and 20 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Basunov (US Pub. No.: 2016/0218971).


Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show: (a) a first queue of a plurality of queues associated with a network link and (b) a different, second queue of the plurality of queues for sending subsequent data packets of the data flow from the second queue onto the network link.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites, in lines 5-7. “…initiating, by the network device, probing of the network link via the first queue to determine one or more Quality of Experience (QoE) metrics for the network link as measured via the first queue”, step A, and in lines 11-13, “… initiating, by the network device, probing of the network link via the second queue in response to the re-assigning to determine one or more QoE metrics for the network link as measured via the second queue…”, step B. It is unclear whether/how the network device determine one or more Quality of Experience (QoE) metrics, since the network device is sending the “probing” on the same link. Also, the “measurement” is done via the same link, although different queue, it is unclear whether the “QoE measurement” will change because of the different “queue” or because the “second” QoE measurement is done at a different/later time, since the same link is used. The claim indefinite.
Also, it is noted that the broadly claimed limitation does not distinguish between Queue 1 and Queue 2.

Claims 11 and 20 are also rejected for the same reason as set forth above for claim 1.

Claims 3-10, 12-19 and 21 are also rejected since they are dependent on the respective independent claims 2, 11, and 20, respectively as set forth above.

For purpose of examination, the examiner interprets the limitation as best understood.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2- 6, 11-14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608), and further in view of Basunov (US Pub. No.: 2016/0218971).

As per claim 2, Dasgupta disclose A method comprising: 
assigning, by a network device (see Fig.2, Device 200), a data flow to a first queue of a plurality of queues associated with a network link for sending data packets of the data flow from the first queue onto the network link (see Fig.1-3, Fig.4A-B, Fig.5, Fig.7, see para. 0090, probing process 243 include a network element state tracking process 514 that is configured to monitor local states (e.g., queues, interface counters, processing overhead, available memory, etc.), when the generation of probe packets 518 takes place. This is done to observe the effect of probing on the network and used as a feed-back mechanism to probe measurement analysis process 512. In turn, probe measurement analysis process 512 use the information regarding the effects of probing packets 518 on the network, to determine whether the probing strategy is too intrusive to legitimate application traffic in the network. For example, if queues start to form once probing starts, this is a sign that applications will start to see a drop in their SLA para. 0063-0068, in general, path selection parameters 428 operate to ensure that, based on a particular application type, the corresponding traffic is routed over different paths such that all applications continue to meet their SLAs);  
initiating, by the network device, probing of the network link via the first queue to determine one or more Quality of Experience (QoE) metrics for the network link as measured via the first queue (see Fig.5, Fig.7. para. 0097-0098, at step 715, the device determine the effects of the probing on the network, as described in greater detail above. In particular, the device determine whether its probing strategy (e.g., when, where, and how the probes are sent) should be adjusted. For example, if node queues become saturated within a short time of beginning the probing / determine one or more Quality of Experience (QoE) metrics for the network link as measured); 
re-assigning, by the network device, the data flow from the first queue to a different, second queue of the plurality of queues (see para. 0066-0067, based on queue length parameters 422 use call-admission control (CAC) policies 424  prevent admission of new traffic flows if the available bandwidth is already fully used and reassign to a different path/second queue, Fig.6, para. 0093-0094, at step 615, as detailed above, the device identify the path(s) via which the application-specific traffic is sent / re-assigning. In particular, based on the data indicative of the traffic characteristics received in step 610, the device may determine which network paths are used by the application-specific traffic. The device may also determine the proportions of the traffic sent along the different network paths and any other information regarding how the traffic is routed in the network / re-assigning), for sending subsequent data packets of the data flow from the second queue onto the network link  (see para. 0093-0096, the device  first attempt to send application-agnostic probes and, in response to determining that the performance is below a certain threshold, begin sending application-centric probes, see also para. 0063, 0081, 0082, once probe packets 518 are crafted by probe crafting process 506, packets 518 can be sent out at any point in time, thereby giving more insight into the QoS an application will experience at different times of the day, 0066-0070, clearly the probing packets are sent via different queues)); 
initiating, by the network device, probing of the network link via the second queue in response to the re-assigning (see Fig.6, para. 0093-0096, at step 625, the device may send application-centric probes in the network, to measure the network's performance relative to the application traffic, as detailed above. In various embodiments, the probes may be configured to simulate, in whole or in part, the actual application traffic within the network. For example, the application-centric probes may be sent via the network path(s) identified in step 615 and according to the probing schedule determined in step 620. Thus, the probes may be used to measure the network performance (e.g., delay, jitter, packet loss, bandwidth, etc.) that may be experienced by the application traffic in the network. As noted previously, typical probing mechanisms are application-agnostic and only seek to quantify the performance of the network paths themselves for all types of traffic. However, the actual performance for a particular application may vary from this general case (e.g., higher priority traffic may experience less delays, etc.), for sending subsequent data packets of the data flow from the second queue onto the network link  (see  para. 0093-0096, the device may first attempt to send application-agnostic probes and, in response to determining that the performance is below a certain threshold, begin sending application-centric probes, see also para. 0063, 0081, 0082, once probe packets 518 are crafted by probe crafting process 506, packets 518 can be sent out at any point in time, thereby giving more insight into the QoS an application will experience at different times of the day, 0066-0070, clearly the probing packets are sent via different queues); and 
ceasing, by the network device, probing of the network link via the first queue in response to the re-assigning (see para. 0067, 0068, admission control and routing, results in the ceasing of the congested link, to prevent admission of new traffic flows {ceasing, by the network device} if the available bandwidth is already fully used).

Although Dasgupta disclose initiating, by the network device, probing of the network link via the second queue in response to the re-assigning;

Dasgupta however does not explicitly disclose to determine one or more QoE metrics for the network link as measured via the second queue;

Basunov however disclose initiating, by a network device, probing of a network link via the second queue in response to re-assigning to determine one or more QoE metrics for the network link as measured via a second queue (see Fig.5, Fig.6, para. 0078-0081, execution moves to step 506 wherein traffic controller 114-3 appends a relevant destination network prefix to the queue of destination network prefixes to probe and store them in central repository 114-4 (depicted by block 508), see also para. 0084-0085, execution moves to step 606 wherein network explorer 114-2 sends probing packets towards identified nodes and takes measurements for each of the QoS characteristics, this is sent via a second queue).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of initiating, by a network device, probing of a network link via the second queue in response to re-assigning to determine one or more QoE metrics for the network link as measured via a second queue, as taught by Basunov, in the system of Dasgupta, so as to provide a platform for optimizing traffic through a computer network with two or more distributed routing domains that are interconnected through a data center interconnect link. The platform measures QoS characteristics values for all routes of traffic to a destination network. When a service provider for an originating routing domain has significantly better QoS than service providers for the other routing domains on the network or when service providers for some routing domains have significantly degraded QoS for some destinations, traffic from the originating routing domains with poor QoS are re-routed to the another routing domain with the better QoS through the data center interconnect link, see Basunov, paragraphs 1-8.

As per claim 3, the combination of Dasgupta and Basunov disclose the method of claim 2.

Dasgupta further disclose wherein, upon ceasing probing of the network link via the first queue, the second queue is the only one of the plurality of queues associated with the network link over which probe packets are currently being sent (see para. 0067-0068, PCM 247 change call-admission control (CAC) policies 424  to prevent admission of new traffic flows if the available bandwidth is already fully used, and PCM 247 may generate path selection parameters 428, path selection parameters 428 operate to ensure that, based on a particular application type, the corresponding traffic is routed over different paths such that all applications continue to meet their SLAs, the second queue is the only one of the plurality of queues associated with the network link over which probe packets are currently being sent, since new traffic flow is cease/prevented/block form the first queue).

As per claim 4, Dasgupta disclose the method of claim 2.

Dasgupta further disclose wherein initiating the probing of the network link comprises sending, by the network device, a plurality of probe packets over the network link via the second queue to determine one or more metrics for the network link, wherein each probe packet of the plurality of probe packets has a unique default configuration (see para. 0054-0059, feature data 450 may be determined in part by sending probes between a given sender and a given responder, to capture metrics regarding the performance along the path. Other sources of feature data 450 may also include any or all of the sources used to determine feature data 436. In various embodiments, feature data 450 may include any or all of the following information: Delay Information 452, Bandwidth Information 454, Jitter Information 456, Packet Loss Information 458, and Routing Information 460); and 
Basunov disclose a plurality of probe packets over the network link via the second queue to determine “one or more quality of experience metrics” for the network link (see para. 0006, determining values for QoS characteristics of the one or more data center interconnect links; determining values for QoS characteristics of routes originating from each service provider of the plurality of service providers that is capable of routing the traffic from the plurality of routing domains to the destination network, see also Fig.1, Fig.3, Fig.5, Fig.6, para. 0081-0084,  to determine their QoS characteristics. (FIG. 6 are details for steps 306 and 308 in FIG. 3.) in particular, execution begins at step 600 wherein network explorer 114-2 retrieves from central repository 114-4 destination network prefixes queued for probing).

As per claim 5, the combination of Dasgupta and Basunov disclose the method of claim 4.

Dasgupta further disclose wherein the plurality of probe packets comprises a plurality of synthetic probe packets (see para. 0072, 0080-0090, the traffic sensing process is also application-centric as the probes can be dynamically configured to mimic application behavior and thus generate measurements corresponding to the applications in flux, a probe crafting process is introduced that is operable to dynamically craft probe packets according to the demands of the network state, including dominant applications traversing the network and their SLA requirements).

As per claim 6, the combination of Dasgupta and Basunov disclose the method of claim 2.

Dasgupta further disclose further comprising: determining, by the network device, an application signature of an application data packet of the data flow; and determining, by the network device and based on the application signature, a probe packet configuration for the data flow (see Fig.6, para. 0093-0096, at step 625, the device may send application-centric probes in the network, to measure the network's performance relative to the application traffic, as detailed above. In various embodiments, the probes may be configured to simulate, in whole or in part, the actual application traffic within the network, the application-centric probes may be sent via the network path(s) identified in step 615 and according to the probing schedule determined in step 620. Thus, the probes may be used to measure the network performance (e.g., delay, jitter, packet loss, bandwidth, etc.) that may be experienced by the application traffic in the network. As noted previously, typical probing mechanisms are application-agnostic and only seek to quantify the performance of the network paths themselves for all types of traffic).

As per claim 11, claim 11 is rejected the same way as claim 1. Dasgupta also disclose  A network device (see Fig.2, Device 200, see para. 0027) comprising: a memory (see Fig.2, Memory 240); and one or more processors (see Fig.2, Processor 220) in communication with the memory (see para. 0027-0029, the processor 220 comprise necessary elements or logic adapted to execute the software programs and manipulate the data structures 245).

As per claim 12, the combination of Dasgupta and Basunov disclose the network device of claim 11.

Dasgupta further disclose wherein, upon the one or more processors having ceased probing of the network link via the first queue, the second queue is the only one of the plurality of queues associated with the network link over which probe packets are currently being sent (see para. 0090, 0099, process 512 decide to stop sending probe packet 518 due to queue start to form on first queue / a drop in their SLAs, and the process 512 will send the probe packets on the second link that has the second queue, see also para. 0067-0068).

As per claim 13, claim 13 is rejected the same way as claim 4.
As per claim 14, claim 14 is rejected the same way as claim 5.

As per claim 15, claim 15 is rejected the same way as claim 6.
As per claim 20, claim 20 is rejected the same way as claim 1.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608), in view of Basunov (US Pub. No.: 2016/0218971), and further in view of Bajaj (US Pub. No.:2019/0036828).

As per claim 7, the combination of Dasgupta and  Basunov disclose the method of claim 6.

Dasgupta further disclose wherein ceasing the probing of the network link via the first queue comprises refraining, by the network device, from sending additional probe packets that are configured according to the probe packet configuration over the network link via the first queue (see para. 0090, 0099, when queues start to form once probing starts, this is a sign that applications will start to see a drop in their SLAs, or when the CPU utilization increases during packet crafting, itis a sign that the CPU will be slower to process incoming application packets, in these situations, probe measurement analysis process 512 decide to stop sending probe packets 518 completely / refraining, by the network device, from sending additional probe packets).

The combination of Dasgupta and  Basunov however does not explicitly disclose wherein initiating the probing of the network link via the second queue comprises sending, by the network device, one or more probe packets over the network link, the one or more probe packets configured according to a probe packet configuration to determine one or more quality of experience metrics for the network link, 

Bajaj however disclose wherein initiating a probing of a network link comprises sending, by the network device, one or more probe packets over the network link via the second queue, the one or more probe packets configured according to a probe packet configuration to determine one or more quality of experience metrics for the network link (see para. 0014, 0041-0047 Fig.3, para. 0050-0056,  the network device determine an application score indicative of the performance of the application on the respective tunnel, the application score is used to gauge application performance {quality of experience metrics}, a new path is selected for an application based on the application score, a path/tunnel for an application is be changed based on an SLA / “quality of experience metrics. An SLA {quality of experience metrics}  include an agreed upon threshold level for one or more network performance metrics, such as bandwidth, availability, jitter, latency, loss, see also para. 0041, 0047, 0060,  a message is periodically sent along one or more paths to a destination to determine network performance metrics for paths and/or tunnels, a network device (such as the first network device 210a of FIG. 2) periodically send a probe {via a second queue} to determine jitter, latency, loss, etc. of various paths (such as the paths 220a-d) through the network (such as the networks 230a-b of FIG. 2) to other network devices (such as the second network device 210b of FIG. 2)), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of initiating a probing of a network link comprises sending, by the network device, one or more probe packets over the network link, the one or more probe packets configured according to a probe packet configuration to determine one or more quality of experience metrics for the network link, as taught by Bajaj, in the system of Dasgupta and Basunov, so as to determine network metrics for loss, latency and jitter on a per path basis and determine an application score indicative of the performance of the application on the respective path, the application score is used to gauge application performance, and a new path is selected for an application based on the application score, see Bajaj, paragraphs 14-15.

As per claim 16, claim 16 is rejected the same way as claim 7.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608), in view of Basunov (US Pub. No.: 2016/0218971), and further in view of Smith et al. (US Pub. No.: 2018/0062947).

As per claim 8, the combination of Dasgupta and Basunov disclose the method of claim 6.

The combination of Dasgupta and Basunov however does not explicitly disclose wherein determining the application signature of the application data packet comprises: performing, by the network device, deep packet inspection on the application data packet;

Smith however disclose wherein determining the application signature of the application data packet comprises: performing, by the network device, deep packet inspection on the application data packet (see para. 0087, various techniques exist for doing this, such as "Deep Packet Inspection" (DPI), which has previously been implemented in DPI middleboxes, and which may be performed here by the packet inspection module 222 of the processor 22. When the flow has been identified, it can be determined if it is a new application/destination pairing (s325) (i.e. where "new" can mean previously unseen by the processor, or not seen recently enough to remain stored in the memory 24).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining the application signature of the application data packet comprises: performing, by the network device, deep packet inspection on the application data packet, as taught by Smith, in the system of Dasgupta and Basunov, so as to trigger diagnostic testing procedures and obtaining test results indicative of the actual Quality of Experience (QoE) of one or more users of applications being run on networked user-devices in a user network, see Smith, paragraphs 1-8.

Claims 9-10, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608), in view of Basunov (US Pub. No.: 2016/0218971), and further in view of Bajaj (US Pub. No.:2019/0036828).

As per claim 9, the combination Dasgupta and Basunov disclose the method of claim 2.

Dasgupta further disclose wherein the data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more metrics for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more metrics for the second queue associated with the network link satisfy the service level agreement for the first application (see para. 0063, 0072, the traffic sensing process is also application-centric as the probes can be dynamically configured to mimic application behavior and thus generate measurements corresponding to the applications in flux. In another aspect, a probe crafting process is introduced that is operable to dynamically craft probe packets according to the demands of the network state, including dominant applications traversing the network and their SLA requirements, see also para. 0054-0059, feature data 450 may be determined in part by sending probes between a given sender and a given responder, to capture metrics regarding the performance along the path).

Although the combination of Dasgupta disclose wherein the data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more metrics for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more metrics for the second queue associated with the network link satisfy the service level agreement for the first application;

The combination of Dasgupta and Basunov however does not explicitly disclose wherein the data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more “quality of experience metrics” for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more “quality of experience metrics” for the second queue associated with the network link satisfy the service level agreement for the first application;

Bajaj however disclose wherein a data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more “quality of experience metrics” for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more “quality of experience metrics” for the second queue associated with the network link satisfy the service level agreement for the first application (see para. 0014, 0041-0047 Fig.3, para. 0050-0056,  the network device determine an application score indicative of the performance of the application on the respective tunnel, the application score may be used to gauge application performance {quality of experience metrics}, a new path is selected for an application based on the application score, a path/tunnel for an application is be changed based on an SLA / “quality of experience metrics. An SLA {quality of experience metrics} may include an agreed upon threshold level for one or more network performance metrics, such as bandwidth, availability, jitter, latency, loss), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality wherein a data flow comprises application data traffic for a first application, and wherein re-assigning the data flow comprises re-assigning the data flow in response to determining that: (1) one or more “quality of experience metrics” for first queue associated with the network link fail to satisfy a service level agreement for the first application, and (2) the one or more “quality of experience metrics” for the second queue associated with the network link satisfy the service level agreement for the first application, as taught by Bajaj, in the system of Dasgupta and Basunov, so as to determine network metrics for loss, latency and jitter on a per path basis and determine an application score indicative of the performance of the application on the respective path, the application score is used to gauge application performance, and a new path is selected for an application based on the application score, see Bajaj, paragraphs 14-15.

As per claim 10, the combination of Dasgupta and Basunov disclose the method of claim 2.

Dasgupta further disclose wherein the network link comprises a WAN link (see para. 0039, 0040,  a dynamic, predictive performance architecture is disclosed that may be implemented in a network, such as a multi-service, multi-carrier WAN / a WAN link).

The combination of Dasgupta and Basunov however does not explicitly disclose wherein the network device comprises “a software- defined Wide Area Network (WAN) device”, and wherein the network link comprises a WAN link.

Bajaj however disclose wherein a network device comprises a software- defined Wide Area Network (WAN) device, and wherein the network link comprises a WAN link (see para. 0020,  a software-defined network is implemented as a software-defined wide area network (SD-WAN), local area network (LAN), metropolitan area network (MAN), among others. While one or more embodiments of the network path selection may be described in the context of an SD-WAN, such embodiments may also be implemented in any network).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the network device comprises “a software- defined Wide Area Network (WAN) device”, and wherein the network link comprises a WAN link, as taught by Bajaj, in the system of Dasgupta and Basunov, so as to determine network metrics for loss, latency and jitter on a per path basis and determine an application score indicative of the performance of the application on the respective path, the application score is used to gauge application performance, and a new path is selected for an application based on the application score, see Bajaj, paragraphs 14-15.

As per claim 21, claim 21 is rejected the same way as claim 10.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US Pub. No.: 2016/0028608),  in view of Basunov (US Pub. No.: 2016/0218971), and further in view of Smith et al. (US Pub. No.: 2018/0062947).

As per claim 17, the combination of Dasgupta and Basunov disclose the network device of claim 11.

The combination of Dasgupta and Basunov however does not explicitly disclose wherein the one or more processors being configured to determine the application signature of the first application data packet comprises the one or more processors being configured to perform deep packet inspection on the first application data packet;

Smith however disclose wherein the one or more processors being configured to determine the application signature of the first application data packet comprises the one or more processors being configured to perform deep packet inspection on the first application data packet (see para. 0087, various techniques exist for doing this, such as "Deep Packet Inspection" (DPI), which has previously been implemented in DPI middleboxes, and which may be performed here by the packet inspection module 222 of the processor 22. When the flow has been identified, it can be determined if it is a new application/destination pairing (s325) (i.e. where "new" can mean previously unseen by the processor, or not seen recently enough to remain stored in the memory 24).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more processors being configured to determine the application signature of the first application data packet comprises the one or more processors being configured to perform deep packet inspection on the first application data packet, as taught by Smith, in the system of Dasgupta and Basunov, so as to trigger diagnostic testing procedures and obtaining test results indicative of the actual Quality of Experience (QoE) of one or more users of applications being run on networked user-devices in a user network, see Smith, paragraphs 1-8.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vasseur (US 2015/0195149A1)
Bajaj (US Pub. No.:2018/0367445)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469